Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Jay on 06/08/2022.

The application has been amended as follows: 
11. (Currently Amended) A method for laser cladding and forming of a metal or alloy under partial atmosphere protection, comprising: 
providing a metal or alloy powder beam by an inert carrier gas and a focused laser beam;
moving the metal or alloy powder beam with the inert carrier gas and the focused laser beam on a machined surface 
forming at least two layers of inert protective gas laminar flow gas curtain at an outer periphery of the metal or alloy powder beam to isolate external gas, 
wherein the metal or alloy powder beam and the inert carrier gas are coaxial with the focused laser beam, and spraying directions thereof are consistent; and 
wherein the method is performed by using a coaxial spray head, which comprises 
a metal or alloy powder beam passage arranged axially at a center of the coaxial spray head, for transporting [[a]] the metal or alloy powder beam; 
laser beam passages arranged symmetrically at an outer periphery of the metal or alloy powder beam passage, for transporting the focused laser beam; 
first inert protective gas passages arranged symmetrically at an outer periphery of the laser beam passages, for transporting a first layer of the at least two layers of inert protective gas laminar flow gas curtain; and 
second inert protective gas passages arranged symmetrically between the metal or alloy powder beam passage and the laser beam passages, for transporting a second layer of the at least two layers of inert protective gas laminar flow gas curtain.

Response to Amendment
	With respect to the claim rejections under 35 U.S.C. 112 (a) and 112 (b), applicant cancelled claims 13, 16-25, and 28-29 filed on 03/15/2022, which overcomes the claim rejections. Therefore, the claim rejections under 35 U.S.C. 112 (a) and 112 (b) are withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 11, 23 and 30 are indicated.
References Colin (US 2016/0175929) and Zhang (CN 102864451 B) is the closest prior art. Colin teaches a method laser cladding, comprising providing a metal powder beam by an inert carrier gas; moving metal powder beam and a laser beam on a surface of a workpiece. Zhang teaches a method of laser cladding, comprising providing a metal or alloy powder beam, forming at least two layers of inert protective gas laminar flow gas curtain. However, References Colin and Zhang alone or in combination does not teaches every limitations of the claimed invention, such as the method is performed by a specific head, the head comprises a metal or alloy powder beam passage arranged axially at a center of the coaxial spray head; laser beam passages arranged symmetrically at an outer periphery of the metal or alloy powder beam passage; first inert protective gas passages arranged symmetrically at an outer periphery of the laser beam passages; and second inert protective gas passages arranged symmetrically between the metal or alloy powder beam passage and the laser beam passages. In addition, one of ordinary skill in the art would not found obvious teaching or motivation among the references to teach the claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRIS Q LIU/Examiner, Art Unit 3761